
	
		II
		109th CONGRESS
		2d Session
		S. 3715
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2006
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the
		  Employee Retirement Income Security Act of 1974 to provide for the treatment of
		  eligible combined defined benefit plans and qualified cash or deferred
		  arrangements. 
	
	
		1.Treatment of eligible
			 combined defined benefit plans and qualified cash or deferred
			 arrangements
			(a)Amendments of
			 Internal Revenue CodeSection 414 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(w)Special Rules
				for Eligible Combined Defined Benefit Plans and Qualified Cash or Deferred
				Arrangements
						(1)General
				ruleExcept as provided in this subsection, the requirements of
				this title shall be applied to any defined benefit plan or applicable defined
				contribution plan which are part of an eligible combined plan in the same
				manner as if each such plan were not a part of the eligible combined
				plan.
						(2)Eligible
				combined planFor purposes of this subsection—
							(A)In
				generalThe term eligible combined plan means a
				plan—
								(i)which is
				maintained by an employer which, at the time the plan is established, is a
				small employer,
								(ii)which consists
				of a defined benefit plan and an applicable defined contribution plan,
								(iii)the assets of
				which are held in a single trust forming part of the plan and are clearly
				identified and allocated to the defined benefit plan and the applicable defined
				contribution plan to the extent necessary for the separate application of this
				title under paragraph (1), and
								(iv)with respect to
				which the benefit, contribution, vesting, and nondiscrimination requirements of
				subparagraphs (B), (C), (D), (E), and (F) are met.
								For purposes of this subparagraph,
				the term small employer has the meaning given such term by
				section 4980D(d)(2), except that such section shall be applied by substituting
				500 for 50 each place it appears.(B)Benefit
				requirements
								(i)In
				generalThe benefit requirements of this subparagraph are met
				with respect to the defined benefit plan forming part of the eligible combined
				plan if the accrued benefit of each participant derived from employer
				contributions, when expressed as an annual retirement benefit, is not less than
				the applicable percentage of the participant’s final average pay. For purposes
				of this clause, final average pay shall be determined using the period of
				consecutive years (not exceeding 5) during which the participant had the
				greatest aggregate compensation from the employer.
								(ii)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				is the lesser of—
									(I)1 percent
				multiplied by the number of years of service with the employer, or
									(II)20
				percent.
									(iii)Special rule
				for cash balance plansIf the defined benefit plan under clause
				(i) is a qualified cash balance plan (within the meaning of section 411(b)(5)),
				the plan shall be treated as meeting the requirements of clause (i) with
				respect to any plan year if each participant receives pay credit for the year
				which is not less than the percentage of compensation determined in accordance
				with the following table:
									
										
											
												If the
						participant's age as of the
												
												 beginning of
						the year is— The
						percentage is—
												
											
											
												30 or less 2
												
												Over 30 but less than 40 4
												
												40 or over but less than 50 6
												
												50 or over 8.
												
											
										
									
								(iv)Years of
				serviceFor purposes of this subparagraph, years of service shall
				be determined under the rules of paragraphs (4), (5), and (6) of section
				411(a), except that the plan may not disregard any year of service because of a
				participant making, or failing to make, any elective deferral with respect to
				the qualified cash or deferred arrangement to which subparagraph (C)
				applies.
								(C)Contribution
				requirements
								(i)In
				generalThe contribution requirements of this subparagraph with
				respect to any applicable defined contribution plan forming part of eligible
				combined plan are met if—
									(I)the qualified
				cash or deferred arrangement included in such plan constitutes an automatic
				contribution arrangement, and
									(II)the employer is
				required to make matching contributions on behalf of each employee eligible to
				participate in the arrangement in an amount equal to 50 percent of the elective
				contributions of the employee to the extent such elective contributions do not
				exceed 4 percent of compensation.
									Rules similar to the rules of clauses
				(ii) and (iii) of section 401(k)(12)(B) shall apply for purposes of this
				clause.(ii)Nonelective
				contributionsAn applicable defined contribution plan shall not
				be treated as failing to meet the requirements of clause (i) because the
				employer makes nonelective contributions under the plan but such contributions
				shall not be taken into account in determining whether the requirements of
				clause (i)(II) are met.
								(D)Vesting
				requirementsThe vesting requirements of this subparagraph are
				met if—
								(i)in the case of a
				defined benefit plan forming part of an eligible combined plan an employee who
				has completed at least 3 years of service has a nonforfeitable right to 100
				percent of the employee’s accrued benefit under the plan derived from employer
				contributions, and
								(ii)in the case of
				an applicable defined contribution plan forming part of eligible combined
				plan—
									(I)an employee has a
				nonforfeitable right to any matching contribution made under the qualified cash
				or deferred arrangement included in such plan by an employer with respect to
				any elective contribution, including matching contributions in excess of the
				contributions required under subparagraph (C)(i)(II), and
									(II)an employee who
				has completed at least 3 years of service has a nonforfeitable right to 100
				percent of the employee’s accrued benefit derived under the arrangement from
				nonelective contributions of the employer.
									For purposes of this subparagraph, the
				rules of section 411 shall apply to the extent not inconsistent with this
				subparagraph.(E)Uniform
				provision of benefitsIn the case of a defined benefit plan or
				applicable defined contribution plan forming part of an eligible combined plan,
				the requirements of this subparagraph are met if all benefits under each such
				plan, and all rights and features under each such plan, must be provided
				uniformly to all participants.
							(F)Requirements
				must be met without taking into account social security and similar
				contributions and benefits or other plans
								(i)In
				generalThe requirements of this subparagraph are met if the
				requirements of clauses (ii) and (iii) are met.
								(ii)Social
				security and similar contributionsThe requirements of this
				clause are met if—
									(I)the requirements
				of subparagraphs (B) and (C) are met without regard to section 401(l),
				and
									(II)the requirements
				of sections 401(a)(4) and 410(b) are met with respect to both the applicable
				defined contribution plan and defined benefit plan forming part of an eligible
				combined plan without regard to section 401(l).
									(iii)Other plans
				and arrangementsThe requirements of this clause are met if the
				applicable defined contribution plan and defined benefit plan forming part of
				an eligible combined plan meet the requirements of sections 401(a)(4) and
				410(b) without being combined with any other plan.
								(3)Nondiscrimination
				requirements for qualified cash or deferred arrangement
							(A)In
				generalA qualified cash or deferred arrangement which is
				included in an applicable defined contribution plan forming part of an eligible
				combined plan shall be treated as meeting the requirements of section
				401(k)(3)(A)(ii) if the requirements of paragraph (2)(C) are met with respect
				to such arrangement.
							(B)Matching
				contributionsIn applying section 401(m)(11) to any matching
				contribution with respect to a contribution to which paragraph (2)(C) applies,
				the contribution requirement of paragraph (2)(C) and the notice requirements of
				paragraph (5)(B) shall be substituted for the requirements otherwise applicable
				under clauses (i) and (ii) of section 401(m)(11)(A).
							(4)Satisfaction of
				top-heavy rulesA defined benefit plan and applicable defined
				contribution plan forming part of an eligible combined plan for any plan year
				shall be treated as meeting the requirements of section 416 for the plan
				year.
						(5)Automatic
				contribution arrangementFor purposes of this subsection—
							(A)In
				generalA qualified cash or deferred arrangement shall be treated
				as an automatic contribution arrangement if the arrangement—
								(i)provides that
				each employee eligible to participate in the arrangement is treated as having
				elected to have the employer make elective contributions in an amount equal to
				4 percent of the employee’s compensation unless the employee specifically
				elects not to have such contributions made or to have such contributions made
				at a different rate, and
								(ii)meets the notice
				requirements under subparagraph (B).
								(B)Notice
				requirements
								(i)In
				generalThe requirements of this subparagraph are met if the
				requirements of clauses (ii) and (iii) are met.
								(ii)Reasonable
				period to make electionThe requirements of this clause are met
				if each employee to whom subparagraph (A)(i) applies—
									(I)receives a notice
				explaining the employee’s right under the arrangement to elect not to have
				elective contributions made on the employee’s behalf or to have the
				contributions made at a different rate, and
									(II)has a reasonable
				period of time after receipt of such notice and before the first elective
				contribution is made to make such election.
									(iii)Annual notice
				of rights and obligationsThe requirements of this clause are met
				if each employee eligible to participate in the arrangement is, within a
				reasonable period before any year, given notice of the employee’s rights and
				obligations under the arrangement.
								The requirements of clauses (i)
				and (ii) of section 401(k)(12)(D) shall be met with respect to the notices
				described in clauses (ii) and (iii) of this subparagraph.(6)Coordination
				with other requirements
							(A)Treatment of
				separate plansSection 414(k) shall not apply to an eligible
				combined plan.
							(B)ReportingAn
				eligible combined plan shall be treated as a single plan for purposes of
				sections 6058 and 6059.
							(7)Applicable
				defined contribution planFor purposes of this subsection—
							(A)In
				generalThe term applicable defined contribution
				plan means a defined contribution plan which includes a qualified cash
				or deferred arrangement.
							(B)Qualified cash
				or deferred arrangementThe term qualified cash or deferred
				arrangement has the meaning given such term by section
				401(k)(2).
							.
			(b)Amendments of
			 ERISA
				(1)In
			 generalSection 210 of the Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 subsection:
					
						(e)Special Rules
				for Eligible Combined Defined Benefit Plans and Qualified Cash or Deferred
				Arrangements
							(1)General
				ruleExcept as provided in this subsection, this Act shall be
				applied to any defined benefit plan or applicable individual account plan which
				are part of an eligible combined plan in the same manner as if each such plan
				were not a part of the eligible combined plan.
							(2)Eligible
				combined planFor purposes of this subsection—
								(A)In
				generalThe term eligible combined plan means a
				plan—
									(i)which, at the
				time the plan is established, is maintained by a small employer,
									(ii)which consists
				of a defined benefit plan and an applicable individual account plan each of
				which qualifies under section 401(a) of the Internal Revenue Code of
				1986,
									(iii)the assets of
				which are held in a single trust forming part of the plan and are clearly
				identified and allocated to the defined benefit plan and the applicable
				individual account plan to the extent necessary for the separate application of
				this Act under paragraph (1), and
									(iv)with respect to
				which the benefit, contribution, vesting, and nondiscrimination requirements of
				subparagraphs (B), (C), (D), (E), and (F) are met.
									For purposes of this subparagraph,
				the term small employer has the meaning given such term by
				section 4980D(d)(2), except that such section shall be applied by substituting
				500 for 50 each place it appears.(B)Benefit
				requirements
									(i)In
				generalThe benefit requirements of this subparagraph are met
				with respect to the defined benefit plan forming part of the eligible combined
				plan if the accrued benefit of each participant derived from employer
				contributions, when expressed as an annual retirement benefit, is not less than
				the applicable percentage of the participant’s final average pay. For purposes
				of this clause, final average pay shall be determined using the period of
				consecutive years (not exceeding 5) during which the participant had the
				greatest aggregate compensation from the employer.
									(ii)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				is the lesser of—
										(I)1 percent
				multiplied by the number of years of service with the employer, or
										(II)20
				percent.
										(iii)Special rule
				for cash balance plansIf the defined benefit plan under clause
				(i) is a qualified cash balance plan (within the meaning of section 204(b)(5)),
				the plan shall be treated as meeting the requirements of clause (i) with
				respect to any plan year if each participant receives pay credit for the year
				which is not less than the percentage of compensation determined in accordance
				with the following table:
										
											
												
													If the
						participant's age as of the
													
													 beginning of
						the year is— The
						percentage is—
													
												
												
													30 or less 2
													
													Over 30 but less than 40 4
													
													40 or over but less than 50 6
													
													50 or over 8.
													
												
											
										
									(iv)Years of
				serviceFor purposes of this subparagraph, years of service shall
				be determined under the rules of paragraphs (1), (2), and (3) of section
				203(b), except that the plan may not disregard any year of service because of a
				participant making, or failing to make, any elective deferral with respect to
				the qualified cash or deferred arrangement to which subparagraph (C)
				applies.
									(C)Contribution
				requirements
									(i)In
				generalThe contribution requirements of this subparagraph with
				respect to any applicable individual account plan forming part of eligible
				combined plan are met if—
										(I)the qualified
				cash or deferred arrangement included in such plan constitutes an automatic
				contribution arrangement, and
										(II)the employer is
				required to make matching contributions on behalf of each employee eligible to
				participate in the arrangement in an amount equal to 50 percent of the elective
				contributions of the employee to the extent such elective contributions do not
				exceed 4 percent of compensation.
										Rules similar to the rules of clauses
				(ii) and (iii) of section 401(k)(12)(B) of the Internal Revenue Code of 1986
				shall apply for purposes of this clause.(ii)Nonelective
				contributionsAn applicable individual account plan shall not be
				treated as failing to meet the requirements of clause (i) because the employer
				makes nonelective contributions under the plan but such contributions shall not
				be taken into account in determining whether the requirements of clause (i)(II)
				are met.
									(D)Vesting
				requirementsThe vesting requirements of this subparagraph are
				met if—
									(i)in the case of a
				defined benefit plan forming part of an eligible combined plan an employee who
				has completed at least 3 years of service has a nonforfeitable right to 100
				percent of the employee’s accrued benefit under the plan derived from employer
				contributions, and
									(ii)in the case of
				an applicable individual account plan forming part of eligible combined
				plan—
										(I)an employee has a
				nonforfeitable right to any matching contribution made under the qualified cash
				or deferred arrangement included in such plan by an employer with respect to
				any elective contribution, including matching contributions in excess of the
				contributions required under subparagraph (C)(i)(II), and
										(II)an employee who
				has completed at least 3 years of service has a nonforfeitable right to 100
				percent of the employee’s accrued benefit derived under the arrangement from
				nonelective contributions of the employer.
										For purposes of this subparagraph, the
				rules of section 203 shall apply to the extent not inconsistent with this
				subparagraph.(E)Uniform
				provision of benefitsIn the case of a defined benefit plan or
				applicable individual account plan forming part of an eligible combined plan,
				the requirements of this subparagraph are met if all benefits under each such
				plan, and all rights and features under each such plan, must be provided
				uniformly to all participants.
								(F)Requirements
				must be met without taking into account social security and similar
				contributions and benefits or other plans
									(i)In
				generalThe requirements of this subparagraph are met if the
				requirements of clauses (ii) and (iii) are met.
									(ii)Social
				security and similar contributionsThe requirements of this
				clause are met if—
										(I)the requirements
				of subparagraphs (B) and (C) are met without regard to section 401(l) of the
				Internal Revenue Code of 1986, and
										(II)the requirements
				of sections 401(a)(4) and 410(b) of the Internal Revenue Code of 1986 are met
				with respect to both the applicable defined contribution plan and defined
				benefit plan forming part of an eligible combined plan without regard to
				section 401(l) of the Internal Revenue Code of 1986.
										(iii)Other plans
				and arrangementsThe requirements of this clause are met if the
				applicable defined contribution plan and defined benefit plan forming part of
				an eligible combined plan meet the requirements of sections 401(a)(4) and
				410(b) of the Internal Revenue Code of 1986 without being combined with any
				other plan.
									(3)Nondiscrimination
				requirements for qualified cash or deferred arrangement
								(A)In
				generalA qualified cash or deferred arrangement which is
				included in an applicable individual account plan forming part of an eligible
				combined plan shall be treated as meeting the requirements of section
				401(k)(3)(A)(ii) of the Internal Revenue Code of 1986 if the requirements of
				subparagraph (C) are met with respect to such arrangement.
								(B)Matching
				contributionsIn applying section 401(m)(11) of such Code to any
				matching contribution with respect to a contribution to which paragraph (2)(C)
				applies, the contribution requirement of paragraph (2)(C) and the notice
				requirements of paragraph (5)(B) shall be substituted for the requirements
				otherwise applicable under clauses (i) and (ii) of section 401(m)(11)(A) of
				such Code.
								(4)Automatic
				contribution arrangementFor purposes of this subsection—
								(A)In
				generalA qualified cash or deferred arrangement shall be treated
				as an automatic contribution arrangement if the arrangement—
									(i)provides that
				each employee eligible to participate in the arrangement is treated as having
				elected to have the employer make elective contributions in an amount equal to
				4 percent of the employee’s compensation unless the employee specifically
				elects not to have such contributions made or to have such contributions made
				at a different rate, and
									(ii)meets the notice
				requirements under subparagraph (B).
									(B)Notice
				requirements
									(i)In
				generalThe requirements of this subparagraph are met if the
				requirements of clauses (ii) and (iii) are met.
									(ii)Reasonable
				period to make electionThe requirements of this clause are met
				if each employee to whom subparagraph (A)(i) applies—
										(I)receives a notice
				explaining the employee’s right under the arrangement to elect not to have
				elective contributions made on the employee’s behalf or to have the
				contributions made at a different rate, and
										(II)has a reasonable
				period of time after receipt of such notice and before the first elective
				contribution is made to make such election.
										(iii)Annual notice
				of rights and obligationsThe requirements of this clause are met
				if each employee eligible to participate in the arrangement is, within a
				reasonable period before any year, given notice of the employee’s rights and
				obligations under the arrangement.
									The requirements of clauses (i)
				and (ii) of section 401(k)(12)(D) of the Internal Revenue Code of 1986 shall be
				met with respect to the notices described in clauses (ii) and (iii) of this
				subparagraph.(5)Coordination
				with other requirements
								(A)Treatment of
				separate plansSection 414(k) of the Internal Revenue Code of
				1986 shall not apply to an eligible combined plan.
								(B)ReportingAn
				eligible combined plan shall be treated as a single plan for purposes of
				section 103.
								(6)Applicable
				individual account planFor purposes of this subsection—
								(A)In
				generalThe term applicable individual account plan
				means an individual account plan which includes a qualified cash or deferred
				arrangement.
								(B)Qualified cash
				or deferred arrangementThe term qualified cash or deferred
				arrangement has the meaning given such term by section 401(k)(2) of the
				Internal Revenue Code of
				1986.
								.
				(2)Conforming
			 changes
					(A)The heading for
			 section 210 of such Act is amended to read as follows:
						
							210.Multiple
				employer plans and other special
				rules
							.
					(B)The table of
			 contents in section 1 of such Act is amended by striking the item relating to
			 section 210 and inserting the following new item:
						
							
								Sec. 210. Multiple employer plans and
				other special
				rules.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2008.
			
